Myers, C. J.
Appellant was indicted at the same time, and under a like indictment as the appellant in the case of Merrill v. State (1911), ante, 139, and the facts and questions presented are practically the same in both eases.
*708Appellant’s testimony in this case is elaborated somewhat beyond his testimony in the former, especially with respect to his denial of the employment of Merrill, or his agreement to pay Merrill anything, or the payment of anything to him, or that he had any relationship with Ed Weiser at any time or of any interest in the bottling works, or the business. He testified that through his book-keeper he had made inquiry as to who would be a responsible drayman to ship beer to, and that Mr. Weiser had recommended Merrill, and that he was interested in seeing that the beer was properly taken care of, and that it got to the proper parties in Kokomo, that he was interested in seeing that the empty cases got back. Merrill was not a witness in this case, neither were the Weisers. No different reasons are urged from those in the Merrill case, and we see no reason to depart from the opinion in that case, and the judgment is affirmed.